Title: William Wirt to Thomas Jefferson, 23 September 1819
From: Wirt, William,Edelen, William J.
To: Jefferson, Thomas


					
						Dear Sir.
						
							Washington.
							Septr 23. 1819
						
					
					A young gentleman of St Mary’s county, in the state of Maryland, Mr William Edelin, being about to become a student in the college at Charlottesville, I have been requested to give him a letter of introduction which will make his reception in your county respectable and his situation, as a stranger, more comfortable. I have not the pleasure of a personal acquaintance with Mr Edelin; but his connections are among the most respectable in the quarter from which he comes and he himself supports a high character both for morals and capacity. I hope I do not presume too much on your kindness for me in giving him this letter and requesting from you whatever advice & direction you may find convenient—
					
						Your’s most respectfully
						
							Wm Wirt
						
					
				